IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 201 MM 2014
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
ALBERT TROCHE JR.,            :
                              :
               Petitioner     :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2015, the Application for Leave to File

Original Process is GRANTED, and the Application for Extraordinary Relief is DENIED.